        Case 2:21-cr-00074-RMP    ECF No. 7   filed 06/02/21   PageID.11 Page 1 of 5




 1   Joseph H. Harrington
 2   Acting United States Attorney                                          FILED IN THE
                                                                        U.S. DISTRICT COURT
     Eastern District of Washington                               EASTERN DISTRICT OF WASHINGTON

 3   Russell E. Smoot
     Assistant United States Attorney                              Jun 02, 2021
 4
                                                                       SEAN F. MCAVOY, CLERK
     Post Office Box 1494
 5   Spokane, WA 99210-1494
 6   Telephone: (509) 353-2767
 7
                       UNITED STATES DISTRICT COURT
 8                FOR THE EASTERN DISTRICT OF WASHINGTON
 9
     UNITED STATES OF AMERICA,
10                                                2:21-CR-74-RMP
11                           Plaintiff,          INDICTMENT
12
                  v.                             Vios: 21 U.S.C. §§ 841(a)(1),
13                                                     (b)(1)(B)(viii), (b)(1)(C), 846
14   MICHAEL J. BERCIER and                            Conspiracy to Distribute of 5
                                                       Grams or More of Actual
15                                                     (Pure) Methamphetamine,
16                           Defendants.               Fentanyl, and Heroin
17                                                     (Count 1)

18                                                      21 U.S.C. § 841(a)(1),
19                                                      (b)(1)(B)(viii)
                                                        Distribution of 5 Grams or
20                                                      More of Actual (Pure)
21                                                      Methamphetamine
22                                                      (Counts 2, 4)

23                                                      21 U.S.C. § 841(a)(1),
24                                                      (b)(1)(C)
                                                        Distribution of a Mixture of
25                                                      Substance Containing a
26                                                      Detectable Amount of
27                                                      Fentanyl
                                                        (Counts 3, 5, 6)
28



     INDICTMENT – 1
        Case 2:21-cr-00074-RMP      ECF No. 7   filed 06/02/21   PageID.12 Page 2 of 5




 1                                                         21 U.S.C. § 841(a)(1),
 2                                                         (b)(1)(C)
                                                           Distribution of a Mixture of
 3                                                         Substance Containing a
 4                                                         Detectable Amount of Heroin
                                                           (Count 7)
 5
 6                                                         21 U.S.C. § 853
 7                                                         Forfeiture Allegation

 8
 9         The Grand Jury charges:
10                                        COUNT 1
11         Beginning on a date unknown, but by on or about April 7, 2021, and
12   continuing until on or about June 2, 2021, in the Eastern District of Washington,
13   the Defendants, MICHAEL J. BERCIER and
14   did knowingly and intentionally combine, conspire, confederate and agree together
15   with each other to commit the following offense: distribution of Schedule II
16
     controlled substances, to wit: five (5) grams or more of actual (pure)
17
     methamphetamine; a mixture or substance containing a detectable amount of N-
18
     phenyl-N-[1-(2-phenylethyl)-4-piperidinyl] propanamide (a/k/a “Fentanyl”); and a
19
     mixture or substance containing a detectable amount of heroin; all in violation of
20
     21 U.S.C. §§ 841(a)(1), (b)(1)(B)(viii). (b)(1)(C), 846.
21
22                                        COUNT 2

23         On or about April 7, 2021, in the Eastern District of Washington, the
24   Defendant, MICHAEL J. BERCIER, did knowingly and intentionally distribute 5
25   grams or more of actual (pure) methamphetamine, a Schedule II controlled
26   substance, in violation of 21 U.S.C. § 841(a)(1), (b)(1)(B)(viii).
27
28



     INDICTMENT – 2
        Case 2:21-cr-00074-RMP     ECF No. 7    filed 06/02/21   PageID.13 Page 3 of 5




 1                                        COUNT 3
 2         On or about April 7, 2021, in the Eastern District of Washington, the
 3   Defendants, MICHAEL J. BERCIER and                                               did
 4   knowingly and intentionally distribute of a mixture or substance containing a
 5   detectable amount of N-phenyl-N-[1-(2-phenylethyl)-4-piperidinyl] propanamide
 6
     (a/k/a “Fentanyl”), a Schedule II controlled substance, in violation of 21 U.S.C.
 7
     § 841(a)(1), (b)(1)(C).
 8
                                          COUNT 4
 9
           On or about April 8, 2021, in the Eastern District of Washington, the
10
     Defendants, MICHAEL J. BERCIER and                                               did
11
12   knowingly and intentionally distribute 5 grams or more of actual (pure)

13   methamphetamine, a Schedule II controlled substance, in violation of 21 U.S.C. §
14   841(a)(1), (b)(1)(B)(viii).
15                                        COUNT 5
16         On or about April 8, 2021, in the Eastern District of Washington, the
17   Defendants, MICHAEL J. BERCIER and                                               did
18   knowingly and intentionally distribute of a mixture or substance containing a
19   detectable amount of N-phenyl-N-[1-(2-phenylethyl)-4-piperidinyl] propanamide
20   (a/k/a “Fentanyl”), a Schedule II controlled substance, in violation of 21 U.S.C.
21
     § 841(a)(1), (b)(1)(C).
22
                                          COUNT 6
23
           On or about April 11, 2021, in the Eastern District of Washington,
24
     MICHAEL J. BERCIER and                                             , did knowingly
25
     and intentionally distribute of a mixture or substance containing a detectable
26
27   amount of N-phenyl-N-[1-(2-phenylethyl)-4-piperidinyl] propanamide (a/k/a

28   “Fentanyl”), a Schedule II controlled substance, in violation of 21 U.S.C.
     § 841(a)(1), (b)(1)(C).

     INDICTMENT – 3
          Case 2:21-cr-00074-RMP     ECF No. 7   filed 06/02/21   PageID.14 Page 4 of 5




 1                                         COUNT 7
 2          On or about April 11, 2021, in the Eastern District of Washington,
 3   MICHAEL J. BERCIER and                                               , did knowingly
 4   and intentionally distribute of a mixture or substance containing a detectable
 5   amount of heroin, a Schedule II controlled substance, in violation of 21 U.S.C.
 6
     § 841(a)(1), (b)(1)(C).
 7
                          NOTICE OF CRIMINAL FORFEITURE
 8
            The allegations contained in this Indictment are hereby re-alleged and
 9
     incorporated by reference for the purpose of alleging forfeitures.
10
            Pursuant to 21 U.S.C. § 853, upon conviction of an offense(s) in violation of 21
11
12   U.S.C. §§ 841(a)(1), and 21 U.S.C. § 846, as set forth in this Indictment, the

13   Defendants, MICHAEL J. BERCIER and                                                shall
14   forfeit to the United States of America, any property constituting, or derived from, any
15   proceeds obtained, directly or indirectly, as the result of such offense and any property
16   used or intended to be used, in any manner or part, to commit or to facilitate the
17   commission of the offense(s).
18          If any forfeitable property, as a result of any act or omission of the Defendant:
19          a.    cannot be located upon the exercise of due diligence;
20          b.    has been transferred or sold to, or deposited with, a third party;
21
            c.    has been placed beyond the jurisdiction of the court;
22
            d.    has been substantially diminished in value; or
23
            e.    has been commingled with other property which cannot be divided
24
                  without difficulty,
25
     //
26
27   //

28   //



     INDICTMENT – 4
        Case 2:21-cr-00074-RMP      ECF No. 7   filed 06/02/21   PageID.15 Page 5 of 5




 1   the United States of America shall be entitled to forfeiture of substitute property
 2   pursuant to 21 U.S.C. § 853(p).
 3         DATED this _____day of June, 2021.
 4
 5                                              A TRUE BILL
 6
 7                                              Foreperson
 8
 9
10   _______________________
     Joseph H. Harrington
11
     Acting United States Attorney
12
13
14
     ______________________
15   Russell E. Smoot
16   Assistant United States Attorney
17
18
19
20
21
22
23
24
25
26
27
28



     INDICTMENT – 5
